Citation Nr: 0837228	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-31 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1953. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for bilateral hearing loss and tinnitus.  Timely 
appeals were noted from that decision.

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on September 12, 2008.  
A copy of the hearing transcript has been associated with the 
file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDINGS OF FACT

1.  Bilateral hearing loss first manifested years after 
service and is not related to service.

2.  Tinnitus first manifested years after service and is not 
related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be so presumed. 38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A.         §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated November 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  In 
the August 2007 statement of the case, the veteran was 
notified of the way initial disability ratings and effective 
dates are established. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claims.  The duties to notify and assist 
have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection will also be presumed 
for certain chronic diseases, including sensorineural hearing 
loss, if manifest to a compensable degree within one year 
after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Bilateral Hearing Loss

At the outset, the Board has considered whether presumptive 
service connection for sensorineural hearing loss is 
warranted in the instant case.  Although the veteran has 
received a diagnosis of bilateral sensorineural hearing loss, 
the evidence of record fails to establish any clinical 
manifestations of hearing loss within one year of service.  
See 38 C.F.R. §§ 3.307, 3.309.  Thus, the criteria for 
presumptive service connection have not been satisfied.   

The veteran has attributed his hearing loss to exposure to 
small arms fire, radial engines, and a 75 millimeter cannon 
while in service.  The veteran's DD Form 214 reflects that he 
was an amphibious vehicle track mechanic.  

38 C.F.R. § 3.385 defines when impaired hearing will be 
considered a "disability" for the purposes of applying the 
laws administered by VA.  That section states that hearing 
loss will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.   

In the present case, an August 2005 VA examination revealed 
findings indicative of bilateral sensorineural hearing loss 
under 38 C.F.R. § 3.385.  Therefore, the first element of a 
service connection claim is satisfied.  

With respect to the second element of a service connection 
claim, that of in-service incurrence, the veteran's service 
treatment records have been reviewed.  Despite a presumption 
of in-service noise exposure, his records are absent any 
complaints or treatment referable to hearing loss.  Whispered 
and spoken voice testing conducted at service discharge did 
not demonstrate a hearing disability for VA compensation 
purposes.  However, this does not in itself preclude a grant 
of service connection.  Indeed, service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that any current hearing loss is causally related to active 
service, for the reasons discussed below.   

The veteran's post-service employment included approximately 
8 years working with a construction company on windows and 
awnings.  In 1960, according to the veteran's testimony, he 
received a physical from his local union, which diagnosed 
hearing loss in the left ear.  

In 1961, the veteran began employment in kitchen and bath 
remodeling, an occupation he continued until his retirement.  
The veteran has indicated that he did not have exposure to 
heavy machinery and that he did not often use power tools.  
In support of his contention, he has submitted photographs of 
his hand saw, which he contends is worn down after decades of 
use.    

There is no evidence of treatment for hearing loss until 
October 2004, when the veteran's treating physician, Dr. 
H.S.B., indicated that the veteran may have experienced a 
hearing loss secondary to the noise exposure from firing a 
gun.  There is no evidence that Dr. H.S.B. reviewed the 
veteran's service treatment records or claims folder.  There 
is also no indication that he took any possible occupational 
noise exposure into account when rendering his opinion.

The veteran received a VA audiological examination in August 
2005.  The claims folder was reviewed and the veteran was 
interviewed about his exposure to noise while on active duty 
and in civilian employment.  On examination, the veteran was 
found to have severe bilateral high frequency sensorineural 
hearing loss. 

The examiner noted that the normal voice testing conducted on 
discharge was "inadequate."  Despite this, the examiner 
found that there were likely no concerns of hearing loss at 
discharge, since there had been no complaints of hearing loss 
in service.  In the examiner's opinion, had the veteran's 
current hearing loss occurred during service, it would have 
been noticeably severe enough to warrant a medical 
consultation.  Furthermore, the examiner noted that the 
veteran's diagnosis of hearing loss in 1960's was several 
years after discharge, "too long after the military to be 
related."  The examiner felt that the veteran's civilian 
employment was a "likely contributor" to his hearing loss, 
and opined that it was less likely that hearing loss was 
service connected.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The October 2004 private medical opinion of Dr. H.S.B. 
reflects a possible relationship between the veteran's 
hearing loss and his inservice noise exposure from firing a 
gun.  However, although the opinion points to small arms fire 
as the possible cause of the veteran's hearing loss, there is 
no evidence that the physician had the opportunity to review 
the claims folder, which shows a lack of in-service treatment 
for hearing loss and evidence of post-service occupational 
noise exposure. The Board does not dispute the possibility 
that inservice acoustic trauma is implicated in the veteran's 
currently hearing loss, but the opinion is of limited 
probative value because it does not comment on the 
probability of such a relationship. 

The Board finds that the August 2005 VA opinion is more 
complete and thorough than the private opinion provided in 
October 2004.  The VA examination was based upon a review of 
the claims folder and specifically took into account the 
negative service treatment records and the veteran's 
occupational noise exposure.  The VA examiner offered a 
thorough discussion and extensive support for his opinions, 
and addressed the likelihood of a service relationship.  In 
fact, the examiner concluded that it was "less likely" that 
the hearing loss was service-connected.  In essence, while 
the possibility exists that hearing loss is related to 
service, the likelihood is that it is not.  

The veteran has also submitted an article from VFW Magazine, 
discussing the potential for hearing loss in veterans who 
have had in-service noise exposure.  The Board has carefully 
considered this information.  However, this article is too 
general and does not address the facts that are specific to 
the veteran's case.  Therefore, the Board assigns little 
weight to this article.

On review, the Board finds that a preponderance of the 
evidence is against a finding of entitlement to service 
connection for bilateral hearing loss.  The veteran's hearing 
was noted to be normal at both entry and discharge.  There 
were no complaints of hearing loss during service.  Assuming 
the credibility of the veteran's testimony, the first 
diagnosis of hearing loss was in 1960, seven years after 
discharge.  The record contains no evidence of post-service 
treatment for hearing loss.  Service connection on a direct 
basis for bilateral hearing loss is not warranted.

The Board acknowledges the veteran's belief that his hearing 
loss is causally related to active service.  However, he has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's hearing loss is causally related 
to active service.  Thus, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Tinnitus

The veteran has attributed tinnitus to noise exposure in 
service.  As previously noted, the veteran's DD Form 214 
reflects that he was an amphibious vehicle track mechanic.  
The Board finds that the veteran's assertions as to exposure 
to the noise of radial engines are presumed true as they are 
consistent with his service.  See 38 U.S.C.A. § 1154(a).  

The veteran's service treatment records and discharge 
examination are negative for reports of tinnitus or ringing 
in the ears.  The veteran has stated that he had ringing in 
the ears during service, but that he did not report to sick 
call.  

Post-service medical records show no complaints of tinnitus.  
Tinnitus was first diagnosed on VA examination in August 
2005, and the examiner reported that the veteran did not 
associate his tinnitus with military service or indicate that 
tinnitus had its onset during his service.  On that basis, 
the examiner concluded that tinnitus was less likely than not 
related to service.  No medical evidence has been submitted 
to rebut the examiner's opinion.  

There is no evidence of complaints or treatment for tinnitus 
in service.  There is no evidence of post-service treatment 
for tinnitus.  An August 2005 VA examination showed no 
evidence of a nexus between the veteran's tinnitus and his 
service.  After consideration of the foregoing, the Board 
finds that a preponderance of the evidence is against a 
finding of entitlement to service connection for tinnitus.

The Board acknowledges the veteran's belief that his tinnitus 
is causally related to active service.  However, he has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App.  183, 186 (1997); Espiritu v. Derwinski, 
2  Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's tinnitus is causally related to 
active service.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


